NORTHCUTT, Judge.
Johnny Hagin appeals the denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). We affirm the denial of Hagin’s first claim without discussion. As for his second claim, in which he alleged that the circuit court failed to award him proper prison credit pursuant to the holding in Tripp v. State, 622 So.2d 941 (Fla.1993), we affirm because the record indicates that the circuit court did in fact award such credit. If the Department of Corrections has erred in the computation and application of such credit, Hagin should seek relief through the administrative remedies available within the Department and then by way of petition for writ of mandamus in the appropriate circuit court. See Battles v. State, 799 So.2d 1098 (Fla. 2d DCA 2001).
Affirmed.
SALCINES and SILBERMAN, JJ., Concur.